Citation Nr: 0032328	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  97-33 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for depressive 
disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for joint aches of the 
knees and elbows, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted entitlement to service 
connection for diarrhea as due to an undiagnosed illness and 
assigned a 10 percent evaluation, continued the 
noncompensable evaluation for hiatal hernia with 
gastroesophageal reflux, denied entitlement to service 
connection for hypertension and dermatitis venenata, and 
denied entitlement to service connection for migraine 
headaches, depressive disorder, memory loss and joint aches 
of the knees and elbows as due to an undiagnosed illness.

The veteran did not appeal the RO's decision as to the 
service-connected diarrhea or hiatal hernia with 
gastroesophageal reflux nor the denial of service connection 
for hypertension and dermatitis venenata.  Thus these claims 
are not otherwise considered part of the current appellate 
review.

In an April 2000 rating decision, the RO proposed to sever 
service connection for diarrhea as due to an undiagnosed 
illness and denied entitlement to service connection for 
diastolic due to lactose intolerance.  In August 2000, the RO 
severed service connection for diarrhea as due to an 
undiagnosed illness, effective November 1, 2000.

The issues of entitlement to service connection for migraine 
headaches and depressive disorder, other than as being due to 
an undiagnosed illness, are addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  Headaches have been attributed to a known diagnosis of 
migraine headaches.

2.  A psychiatric disorder has been attributed to a known 
diagnosis of depressive disorder.

3.  There is no competent evidence of memory loss.

4.  There is no competent evidence of joint aches of the 
knees and elbows.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
migraine headaches, as being due to an undiagnosed illness, 
has no legal merit.  38 U.S.C.A. § 1117 (West Supp. 2000); 
38 C.F.R. § 3.317 (2000); Neumann v. West, 14 Vet. App. 12, 
23 (2000); Sabonis v. Brown, 6 Vet. App. 426, 431 (1994); 

2.  The claim of entitlement to service for a depressive 
disorder, as being due to an undiagnosed illness, has no 
legal merit.  38 U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. 
§ 3.317 (2000); Neumann v. West, 14 Vet. App. 12, 23 (2000); 
Sabonis v. Brown, 6 Vet. App. 426, 431 (1994).

3.  Memory loss was not incurred in or aggravated by service, 
to include as being due a manifestation of an undiagnosed 
illness.  38 U.S.C.A. §§ 501(a), 1110, 1117, 1131 (West 
1991); 38 C.F.R. §§ 3.303(d), 3.317 (2000).

4.  Joint aches of the knees and elbows were not incurred in 
or aggravated by service, to include as being due to a 
manifestation of an undiagnosed illness.  38 U.S.C.A. 
§§ 501(a), 1110, 1117, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran claims that since returning from the Persian 
Gulf, he has been experiencing memory loss, joint aches in 
his elbows and knees, headaches, and mood swings.

An October 1994 VA examination report shows the veteran 
complained of frequent headaches.  He stated the headaches 
started in 1992, which would occur two times per week.  The 
veteran described them as being frontal and radiating to the 
occipital area.  He associated it with episodic diarrhea and 
abdominal pains.  He denied vomiting or visual activity 
changes.  The examiner entered diagnoses that do not relate 
to the veteran's claims on appeal and stated that the 
examination was otherwise normal.

A September 1995 VA psychiatric evaluation report shows the 
veteran reported experiencing memory loss for the last three 
years, which he stated was getting worse.  He noted he had 
been moody and irritable.  The examiner stated the veteran's 
mood was unremarkable and that he was able to recall three 
objects after three to five minutes.  He entered a diagnosis 
of depressive disorder.  The examiner noted that in order to 
rule out memory deficits, neuropsychological testing would 
need to be done.

A September 1995 VA examination report shows the veteran 
reported his headaches had begun three years prior.  He 
described them as frontal, which would occur about once a 
month and last up to two days.  The veteran stated the 
headaches would throb and be accompanied by nausea.  He 
stated he would feel better lying down in a dark room.  The 
examiner stated the veteran moved about the examining room, 
mounted and dismounted the examining table, hopped on both 
feet, walked on both heels and toes, squatted and rose, and 
forward bended normally.  The examiner entered an impression 
of migraine.

In a July 1996 statement from the veteran's spouse, she 
stated she had noticed changed in the veteran once he 
returned from the Persian Gulf.  She stated he complained of 
frequent headaches and memory loss and that he had frequent 
mood swings.  The veteran's spouse stated that the veteran 
would have headaches approximately two to three times per 
week.  She stated his headaches had caused him to miss work, 
as they were so painful.  She noted the memory loss was very 
troubling to the veteran.  The veteran's spouse stated the 
veteran's overall health changed when he returned from the 
Persian Gulf.

A February 1997 VA neuropsychology examination report shows 
the veteran underwent the necessary testing that had been 
indicated in the September 1995 VA psychiatric evaluation 
report.  The clinical neuropsychiatrist stated that the 
veteran's cognitive abilities were well in average range.  
Complex reasoning and reflective thought processes were 
considered "very good."  The examiner stated that the 
veteran's memory functions were "superior" and that 
deficits indicative of cortical dysfunction were not 
apparent.  She noted that the veteran's examples of 
complaints were not unusual for someone his age.

A June 1997 military medical facility record shows the 
veteran was diagnosed with headaches.  

II.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for a 
psychoses may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2000).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 
1117; 38 C.F.R. § 3.317(a)(1) (2000).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

A chronic disability resulting from an undiagnosed illness 
shall be rated using evaluation criteria from part 4 of this 
chapter for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  Id. at (a)(4).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  Id. at (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
veteran's case.  VA has made efforts to obtain the evidence 
that the veteran has alleged would assist in these claims.  
Specifically, on his application for benefits, he indicated 
his spouse was a person with knowledge of the conditions for 
which he was seeking service connection.  VA wrote the 
veteran a letter, asking for a statement from the veteran's 
spouse.  Additionally, VA has also informed the veteran of 
the evidence necessary to substantiate his claims related to 
an undiagnosed illness in a September 1995 letter that 
addressed claims for service connection as being due to an 
undiagnosed illness.

The veteran has not alleged that there any additional medical 
records related to his headaches, depressive disorder, memory 
loss, and joint aches of the knees and elbows that VA has not 
already obtained or received.  

Finally, the new legislation requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is necessary to make a decision on the 
claim when the record contains (1) competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability and (2) indicates that 
the disability or symptoms may be associated with the 
claimant's active duty.

The Board finds that examinations nor opinions are needed as 
to the claims being adjudicated in the decision (as opposed 
to the claims being remanded), which reasons will be 
explained below.

The Board finds that all facts have been developed to the 
extent possible.

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of entitlement to service connection for migraine 
headaches and depressive disorder, both as due to an 
undiagnosed illness only and memory loss, and joint aches of 
the knees and elbows, to include as due to an undiagnosed 
illness.  The reasons for this determination follow.

As to the claims of entitlement to service connection for 
headaches and mood swings, the veteran has shown objective 
manifestations of such symptoms, and that such symptoms have 
become manifest to a compensable degree prior to December 31, 
2001.  However, the veteran's claims fail because in order 
for service connection to be warranted for a disability that 
is due to an undiagnosed illness, the claimant must bring 
forth evidence of "chronic disability resulting from an 
undiagnosed illness," which cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

Here, the symptoms related to the headaches have been 
attributed to migraine headaches, and the mood swings that 
the veteran and his spouse have described have been 
attributed to depressive disorder.  Migraine headaches and 
depressive disorder are both known clinical diagnoses.  
Therefore, service connection for such disabilities cannot be 
granted on the basis of being due to an undiagnosed illness, 
see 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, and the 
appropriate disposition as to these claims is a denial based 
on the lack of legal merit.  Neumann, 14 Vet. App. at 23 
(Court noted that because the veteran's symptoms had been 
attributable to a known clinical diagnosis, 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 were not for application and 
therefore held that the Board properly denied as legally 
insufficient the veteran's claim for service connection for 
cubital tunnel syndrome).

As to the claim of entitlement to service connection for 
memory loss and joint aches of the knees and elbows, the 
veteran has not brought forth any competent evidence of 
either memory loss or joint aches of the knees and elbows.  
When the veteran's spouse submitted a statement, she did not 
address the veteran's joint aches of the knees and elbows.  
Although she stated her husband had memory loss, the veteran 
underwent neuropsychiatric testing, which revealed no memory 
loss.  When the veteran was examined in conjunction with his 
claim for disabilities due to an undiagnosed illness, there 
were no clinical findings related to joint aches of the knees 
and elbows.

In considering these claims as being due to an undiagnosed 
illness, without "objective indications of chronic 
disability," including both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification, there can be no disability upon 
which to grant service connection as being due to an 
undiagnosed illness.  See 38 C.F.R. § 3.317(a)(2).

Here, the veteran has not brought forth evidence of objective 
indications of chronic disability as to either memory loss or 
joint aches of the knees and elbow.  Although the veteran and 
his spouse can provide objective indications, their opinions 
of memory loss are outweighed by the VA neuropsychiatrist's, 
who determined that there was no evidence of memory loss.  
The Board gives the findings of a medical professional more 
probative value than the reports of lay people, such as the 
veteran and his spouse.  The neuropsychiatrist found no 
evidence of memory loss and noted that the veteran's 
complaints were typical for someone his age.

Although the veteran has claimed he has joint aches of the 
knees and elbows, besides his own statements, there has been 
no evidence, either lay or medical, except his own statement, 
that he has joint aches of the knees and elbows.  To 
establish objective evidence of his joint aches of the knees 
and elbows, he would need to bring forth independent 
verification, which he has failed to do.

Additionally, in considering the veteran's claims as having 
been incurred in or aggravated by service (not as due to an 
undiagnosed illness), the Board notes that the veteran has 
not brought forth competent evidence of current disabilities 
manifested by memory loss or joint aches of the knees and 
elbows.  Service connection is warranted for a "disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . ."  38 
U.S.C.A. §§ 1110, 1131 (West 1991); see also 38 C.F.R. § 
3.303(a) (1999) (service connection means facts showing "a 
particular injury or disease resulting in disability [that] 
was incurred coincident with service. . . .").  Therefore, 
without competent evidence of a current "disability," 
service connection cannot be granted.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Although the veteran and his spouse have claimed at he has 
headaches, a mood disorder, memory loss, and joint aches of 
the knees and elbows as a result of an undiagnosed illness, 
and that he has memory loss and joint aches of the knees and 
elbows as being incurred in or aggravated by service, they do 
not have the requisite knowledge of medical principles that 
would permit them to render opinions regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 4 Vet. App. 492, 494 (1992).

Accordingly, no remand is necessary for VA examinations or 
opinions as to any of the claims.  The Board is aware that 
claims for service connection based on disabilities which are 
claimed as due to an undiagnosed illness are different than 
regular claims for service connection.  Regardless, the Board 
finds that a remand to have the veteran examined would serve 
no useful purpose.  Although he has brought forth competent 
evidence of current disabilities, such as migraine headaches 
and depressive disorder, a claim for service connection for a 
disability that is due to an undiagnosed illness requires a 
disability that cannot be attributed to a known clinical 
diagnosis.  His claims for service connection for headaches 
and mood swings have been attributed to known diagnoses.

As to his claims for service connection for memory loss and 
joint aches of the knees and elbows, he has not brought forth 
evidence to establish that he has either memory loss or joint 
aches of the knees and elbows.  Therefore, a remand to have 
the veteran undergo examinations would serve no useful 
purpose.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claims for 
service connection for migraine headaches, depressive 
disorder, memory loss, and joint aches of the knees and 
elbows, and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. 49.


ORDER

Entitlement to service connection for migraine headaches, as 
due to an undiagnosed illness only, is denied.

Entitlement to service connection for depressive disorder, as 
due to an undiagnosed illness only, is denied.

Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for joint aches of the 
knees and elbows, to include as due to an undiagnosed 
illness, is denied.


REMAND

The issues being remanded are entitlement to service 
connection for migraine headaches and depressive disorder on 
the basis of having incurred or aggravated such while in 
service, but not due to an undiagnosed illness.

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim and expanded the its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record contains (1) competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability and (2) indicates that 
the disability or symptoms may be associated with the 
claimant's active duty.

The veteran has brought forth competent evidence of diagnoses 
of migraine headaches and depressive disorder.  Additionally, 
the veteran has attributed these disabilities to his service.  
Although the veteran has attributed such disabilities to his 
service in the Persian Gulf, specifically undiagnosed 
illness, the RO has properly considered the claim as being 
due the veteran's service in general, and the Board will 
follow suit.  The Board has determined that the evidence of 
record establishes that a VA examination, to include a 
medical opinion, is necessary to make a decision on these 
claims.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his migraine 
headaches and depressive disorder.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should schedule the veteran to 
undergo comprehensive VA examinations to 
determine the nature, severity, and 
etiology of migraine headaches and 
depressive disorder.  The examiner must 
have an opportunity to review the 
veteran's claims file, to include his 
service medical records.  After reviewing 
the available medical records and 
examining the veteran, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that migraine headaches and 
depressive disorder are due to service.  
A complete rationale for any opinion 
expressed should be included in the 
examination report, to include upon what 
medical principles the opinions are based 
and citation to the evidence of record 
upon which the opinion is based.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

5.  Thereafter, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for migraine headaches 
and depressive disorder, but not as being 
due to an undiagnosed illness.

If the benefits sought on appeal remain denied, the veteran 
and his representative, if any, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals



 



